Citation Nr: 1131206	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO. 04-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable evaluation for pelvic adhesive disease, to include entitlement to special monthly compensation based on loss of a creative organ, rated as a total vaginal hysterectomy 100 percent disabling from October 10, 2006 and as residuals of hysterectomy 30 percent disabling from February 1, 2007 with special monthly compensation based on loss of a creative organ from October 10, 2006.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter was last before the Board of Veterans' Appeals (Board) in June 2010, on appeal of a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. The rating decision denied the Veteran's claim and the Board remanded for additional development.

In its June 2010 remand, the Board recharacterized the issues as entitlement to an initial compensable evaluation for pelvic adhesive disease, to include entitlement to special monthly compensation based on loss of a creative organ. The Board noted in the June 2010 remand that given the treatment history reflected in the claims file, the Veteran's service-connected disability may be more appropriately rated as pelvic adhesive disease with hysterectomy. The Appeals Management Center (AMC) issued a July 2011 rating decision granting entitlement to service connection for hysterectomy, secondary to pelvic adhesive disease, and to special monthly compensation. Although a June 2011 supplemental statement of the case addressed the Veteran's claim for an initial compensable evaluation for pelvic adhesive disease, to include entitlement to special monthly compensation based on loss of a creative organ, as a separate issue, the Board has recharacterized these issues to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2010) (noting that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. 

In sequence, the Veteran experienced pelvic adhesive disease, received a hysterectomy as treatment for that disability, and now experiences status post hysterectomy symptoms distinct from her prior pelvic adhesion symptoms. Compensating her for all of these manifestations of her pelvic disability for the entire applicable time frame is inappropriate. 38 C.F.R. § 4.14 (2010). A claimant may not be compensated twice for the same symptomatology at the same time as "such a result would overcompensate the claimant for the actual impairment of (her) earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). The matter has been recharacterized as a single service connected disability rated under different Diagnostic Codes at different times to most appropriately reflect the then current manifestations of the disability. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In August 2011 and through her authorized representative, the Veteran submitted a statement reflecting satisfaction with the disability evaluation assigned from October 10, 2006. The Board therefore addresses only her entitlement to an initial compensable evaluation and to special monthly compensation for the time period prior to October 10, 2006. 

FINDINGS OF FACT

1. Since the date of her claim for service connection until March 2, 2004, the Veteran's pelvic adhesive disease was manifested by a displaced uterus with adhesions and irregular menstruation.

2. From March 3, 2004, the Veteran's pelvic disability was manifested by complete uterine prolapse, introitus.

3. Since the date of her claim for service connection, the Veteran has experienced infertility.

4. The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for her pelvic disability or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability evaluation for pelvic adhesive disease are met from June 7, 2000 to March 2, 2004. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.13, 4.14, 4.116, Diagnostic Code 7622 (2010).

2. The criteria for a 50 percent disability evaluation for pelvic adhesive disease are met from March 3, 2004 to October 10, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.13, 4.14, 4.116, Diagnostic Code 7621 (2010).

3. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for pelvic adhesive disease, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

4. The criteria for entitlement to special monthly compensation (SMC) for the loss of use of a creative organ are approximated from June 7, 2000 to October 10, 2006. 38 U.S.C.A. §§ 1101, 1114(k), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2001 pre-adjudication letters explained the evidence necessary to substantiate a claim for service connection. Although the Veteran was not subsequently notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). A January 2008 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

Although letters sent after the initial adjudication generally represent a timing error (see Pelegrini v. Principi, 18 Vet. App. 112 (2004)), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The RO readjudicated the claim in September 2009 and June 2011 supplemental statements of the case. 

The Veteran has not been advised in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), but the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. Although Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010), clarified that a claimant should be informed of the need to submit evidence demonstrating the effect that worsening of a disability has on employment, such notice was included in the January 2008 letter. The duty to notify has therefore been met. 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA medical records, private medical records, and reports of VA examinations conducted in July 2004, June 2009, and August 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The 2004 and August 2009 VA examination reports reflect review of the claims file, interview and examination of the Veteran, and evaluation of the claimed disability; the August 2009 examination was conducted since the June 2009 report did not reflect examination of the Veteran. Thus, the  examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

As stated above, this claim was remanded in June 2010; it was also remanded in November 2007. In 2007, the Board directed that the RO/AMC provide the Veteran with notice in accordance with Dingess/Hartman, 19 Vet. App. at 490-491, and conduct a VA examination. In 2010, the Board directed the RO/AMC to make another effort to collect any outstanding private medical records. The claims file reflects that the Veteran has been advised in accordance with Dingess/Hartman, 19 Vet. App. at 490-491, VA examinations were conducted, and additional private treatment records have been associated with the record. The development directed in the prior remands has been substantially completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. She has been given ample opportunity to present evidence and argument in support of her claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As here, where the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran's service treatment records reflect a history of infertility. A September 2000 private treatment note reflects that the Veteran was seen for complaints of irregular, lighter menses. Upon examination, her uterus was normal, but anteverted.

In April 2002, the Veteran was seen for complaints of abdominal pain. She reported experiencing menses about twice a month with increased bleeding. The note reflects that she was assessed as possibly perimenopausal.

A January 2003 private treatment note indicates that the Veteran reported experiencing amenorrhea for one (1) to three (3) months at a time, but prolonged current menses. Upon examination, her uterus was noted to be retroverted, but her cervix was of normal size and shape. The pelvic examination was described as normal limits. A March 2003 note also reflects a retroverted uterus, but no menses since January

In December 2003, the Veteran received a VA gynecological examination. The results were described as normal, post-menopausal. A private December 2003 treatment note describes the uterus as retroverted. A March 3, 2004 private treatment note reflects that the Veteran was examined and diagnosed with prolapse; her cervix was introitus. A bimanual examination was "essentially" within normal limits.

The Veteran was afforded a VA examination in July 2004. The report reflects that she informed the examiner that she was diagnosed in March 2004 with a prolapsed cervix. She stated that her cycles were "lately" very wide. Upon examination, her uterus was noted to be retroflexed to the right, but of normal size and consistency. The examiner found no residuals of pelvic adhesive disease and noted that the Veteran did not present with any current pelvic symptoms. The examiner also diagnosed infertility and observed the Veteran's history of hypothyroidism and surgically corrected tubal blockage. The examiner concluded "all of these conditions could lead to irregular menses and affect ovulation and fertility."

In January 2005, the Veteran was seen again for private gynecological treatment. The note reflects that she continued to experience prolapse and her cervix was introitus. A March 2005 private treatment note shows the same manifestations and reflects that the Veteran reported constant discomfort. In July 2006 she received a surgical consultation for her uterine prolapse; her cervix was again noted as introitus. A September 2006 treatment note indicates that the Veteran was scheduled for a hysterectomy to take place in October. An October 10, 2006 private treatment note shows that the hysterectomy was performed.

A private physician submitted a medical opinion in January 2007. The opinion reflects review of the Veteran's service and post-service medical records. The physician opined that the Veteran's longstanding pelvic adhesions were likely related to the subsequent medical necessity for a hysterectomy. In June 2009, a VA examiner reviewed the claims file, interviewed the Veteran, and opined that she required a hysterectomy to treat her prolapsed uterus, rather than to treat pelvic adhesive disease. The examiner did not comment on any possible relationship between pelvic adhesive disease and prolapse.

In August 2009, another VA examination was conducted. The examiner noted review of the claims file and the report reflects interview and examination of the Veteran. The examiner diagnosed infertility, pelvic adhesive disease, and hysterectomy. In regard to the diagnosis of pelvic adhesive disease, the examiner noted that it could not be appropriately made on the basis of bimanual examination, but required laparoscopy, which was contraindicated as it might worsen any existing lesions. However, the diagnosis was made on the basis of the Veteran's history of pelvic adhesions as well as her prior pelvic surgeries. The examiner stated that the initially diagnosed pelvic lesions were likely worsened by the repeated surgical interventions. The examiner also opined that the Veteran's history of pelvic adhesions likely caused or aggravated her need for a hysterectomy; the examiner explained that she might have experienced injury to the ovarian structures and such injury could lead to the loss of muscle tone that caused prolapse. The examiner further opined that history of pelvic disability "very well could be related to her chronic problems of infertility."

The Veteran's pelvic adhesive disease has been rated non-compensably disabling from June 7, 2000 under Diagnostic Code 7699-7615. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010). The disabilities described by Codes ranging from 7610 to 7615 are to be evaluated utilizing a General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs. Under this formula, a maximum 30 percent rating corresponds to symptoms that are not controlled by continuous treatment, a 10 percent disability rating is assigned for symptoms requiring continuous treatment, and a non-compensable rating is assigned for symptoms not requiring continuous treatment. 38 C.F.R. § 4.116. Code 7615 is used to rate disease, injury, or adhesions of the ovary. 

Although the claims files reflect that the Veteran has not required continuous treatment for her pelvic adhesions, her relevant medical history and demonstrated symptomatology indicate that other Diagnostic Codes may be more appropriate. Butts, 5 Vet. App. at 538. Code 7622 is used to rate uterine displacement. Under that Code, a 10 percent disability rating is warranted when there is displacement with adhesions and irregular menstruation. A 30 percent is appropriate when there is marked displacement as well as frequent or continuous menstrual disturbances. Code 7621 is used to rate uterine prolapse. Under Code 7621, a 30 percent rating is assigned when there is incomplete prolapse and a 50 percent rating is assigned when there is complete prolapse, through the vagina and introitus.

The Veteran has experienced adhesions and irregular menstruation since the award of service connection. Although she complained of frequent menstrual disturbances in April 2002, prior and subsequent treatment notes describe her menstruation as irregular and/or infrequent. Further, although her uterus was noted to be either anteverted or retroverted, gynecological examinations prior to March 2004 were noted to be, approximately, in normal limits and no physician noted marked (italics added for emphasis) displacement of the uterus as required for a 30 percent disability rating under Code 7622. Based on this medical history, a 10 percent disability rating, under Code 7622 is appropriate for the Veteran's uterine symptoms prior to the March 3, 2004 diagnosis of prolapse. 

As noted above, under Code 7621, a 50 percent rating is assigned when there is complete prolapse, through the vagina and introitus. On March 3, 2004, the Veteran was diagnosed with prolapse and her cervix was noted to be introitus. The diagnosis is repeated in treatment records dated up to her hysterectomy in October 2006. Based on that symptomatology, a 50 percent disability rating is appropriate, under Code 7621, from March 3, 2004 until October 10, 2006, the date of hysterectomy. Subsequent to the hysterectomy the Veteran was, pursuant to the rating schedule, assigned a 100 percent rating for three (3) months and, thereafter, a 30 percent disability rating. She, through her representative, stated in an August 2011 letter that rating was "correct."

The Veteran as a lay person is competent to report as to the nature, severity and frequency of her symptoms and her contentions are reflected in her statements to her health care providers. See Layno v. Brown, 6 Vet. App. 465,474 (1994).  Based on her reported symptoms and the examination results discussed above, the Board finds that the preponderance of the competent evidence of record is against a rating in excess of 10 percent to March 2, 2004 and against a rating in excess of 50 percent from March 3, 2004 to October 10, 2006. The criteria for a 30 percent disability rating under Code 7622 are not met prior to March 3, 2004 and the Veteran's symptoms up to that date do not warrant the application of any other Diagnostic Code that would avail her of a higher rating. Subsequent to March 3, 2004, and prior to October 10, 2006, the 50 percent rating is the highest rating assignable under the most appropriate Diagnostic Code, 7621.

In reaching this decision the Board has considered and applied the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). A 10 percent disability rating will be granted, under Code 7622, from the date of the Veteran's claim to March 3, 2004 and a 50 percent disability rating will be granted, under Code 7621, from March 3, 2004 to October 10, 2006. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the Veteran has not required frequent hospitalizations for her pelvic disabilities. Although her discomfort may have had an impact on her occupational functioning, VA examiners have described that impact as not significant. Further, that impact is contemplated by her schedular disability evaluations. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."). 

As described above, the manifestations of the Veteran's pelvic disability are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings. Accordingly, referral of this case for extra-schedular consideration is not in order.



Special Monthly Compensation

The Veteran contends that she has infertility due to her service-connected pelvic adhesive disease. Under 38 U.S.C. § 1114(k) (West 2002), special monthly compensation is payable for loss of use of one or more creative organs that is the result of a service-connected disability. 38 C.F.R. § 3.350(a)(1) (2010). 

The Veteran is in receipt of service connection for pelvic adhesive disease and her claims file reflects that she has experienced infertility since service. She was awarded special monthly compensation for loss of a creative organ effective October 10, 2006, the date of her hysterectomy, but contends that she is entitled to a special award retroactive to the date of her initial claim, June 7, 2000.

Treatment notes reflect concurrent diagnoses of infertility and pelvic adhesive disease, but do not discuss any etiological relationship between those diagnoses. As discussed above, the opinion of the July 2004 VA examiner attributes infertility to several issues, including hypothyroidism, tubal blockage, and treatment for pelvic dysfunction. However, in August 2009, a VA examiner opined that Veteran's history of pelvic adhesion disability "very well could be related to her chronic problems of infertility." The 2009 examiner's opinion was based on thorough review of the claims file as well as interview and examination of the Veteran. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); and see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and the claim for an award of special monthly compensation based on loss of use of a creative organ will be granted from June 7, 2000. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

An 10 percent disability rating is granted for pelvic adhesive disease, effective from June 7, 2000 to March 2, 2004.

A 50 percent disability rating is granted for pelvic adhesive disease with uterine prolapse, effective March 3, 2004.

Special monthly compensation for loss of use of a creative organ is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


